Detailed Action
Claims 1-12 are pending in this Application.
Claims 9 and 10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election /Restriction
Applicant’s election without traverse of Species A claims 1-8 and 11-12 in the reply filed on September 01, 2022 is acknowledged. Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12  are include a limitation  “user to operate the ultrasound probe such that the ultrasound probe is positioned at a position in which only one popliteal vein is included in the acquired ultrasound image based on the number of the detected popliteal veins.” The underline term  of the limitation “i.e., based on the number of the detected popliteal veins” makes the limitation unclear. Specifically,  it is not clear how the number of the detected popliteal veins determines  that one popliteal vein is included in the acquired ultrasound image. A possible amendment could be “ determine if one or more popliteal veins are detected, and in case only one popliteal vein is detected guide a user to operate the ultrasound probe. 
Independent claims 2-8 and 11are also rejected under 112(b) since they are depending on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 and 11-12 are rejected   under 35 U.S.C. 103 as being unpatentable over Ji Young Hwang( hereafter Ji Young), “Doppler ultrasonography  of the lower extremity arteries: anatomy and  scanning guidelines”, published on January 18, 2017 as applied, in view of Alexander et al. (hereafter Alexander), “Puncture of the popliteal artery using a Doppler-equipped (SMART) needle in transpopliteal interventions”, published on October 2002. 

Regarding claim 1, Ji Young  teaches An ultrasound diagnostic apparatus that performs a compression test with respect to at least two points of a popliteal vein and a common femoral vein of a subject (Fig. 1 femoral artery (CFA) which bifurcates into the superficial femoral artery (SFA), and the SFA is continuous with the popliteal artery (POPA)), the apparatus comprising: an ultrasound probe and a processor, wherein the processor is configured to acquire an ultrasound image by transmitting an ultrasound beam toward the subject from the ultrasound probe ( Using   CT angiography in Fig. 1,  Each lower extremity artery is visible with an accompanying vein, extending from the iliac artery to the popliteal artery. The anterior tibial artery, the posterior tibial artery, and the peroneal artery are seen with two homonymous veins.), detect the popliteal vein included in the acquired ultrasound image (Fig. 1 the SFA is continuous with the popliteal artery (POPA)), 
However, it is noted that  Ji Young  does not specifically teaches  “in a case where the compression test of the popliteal vein is performed, guide a user to operate the ultrasound probe such that the ultrasound probe is positioned at a position in which only one popliteal vein is included in the acquired ultrasound image based on the number of the detected popliteal veins”.
On the other hand, Alexander teaches in a case where the compression test of the popliteal vein is performed, guide a user to operate the ultrasound probe such that the ultrasound probe is positioned at a position in which only one popliteal vein is included in the acquired ultrasound image based on the number of the detected popliteal veins (Fig. 1,  as shown in Fig.1 All steps necessary for the popliteal puncture were performed with the patient in prone position after proper positioning and sterilization. Firstly, the course of the popliteal artery is established by palpation. Then the needle tip with the inserted transducer is moved over the skin of the popliteal space to identify the arterial and venous flow signal. When the popliteal artery is localized, the needle penetrates the skin under local anesthesia. The needle tip is then pivoted until a pure arterial flow signal is monitored).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   Doppler-equipped SMART needle device taught by Alexander into Ji Young  . The suggestion/motivation for doing so allows user of Ji Young  detect precisely  a popliteal artery among arteries . 
Regarding claim 11,  Alexander teaches  the apparatus is further comprising a display device, and the processor is further configured to cause the display device to display operation guidance on the ultrasound probe for the user(Fig. 2,  Fig.2b After successful angioplasty of the proximal SFA, the transpopliteal catheter is visible ).
Claim 12  is rejected the same as claim 1 except claim 12 is directed to a method  claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 12.

Allowable Subject Matter
 Claims 2-8 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the 112 rejection set forth in this office action. 
	

Regarding dependent claims 2 no prior art is found to anticipate or render the flowing limitation obvious: “wherein the processor is further configured to guide the user to operate the ultrasound probe to fix the position of the ultrasound probe in a case where only one popliteal vein is detected, and guide the user to move the ultrasound probe to an upper side of a back of a knee of the subject in a case where a plurality of popliteal veins are detected.”

Regarding dependent claim 3 no prior art is found to anticipate or render the flowing limitation obvious: “wherein the processor is further configure to determine whether a movement range of the ultrasound probe by the user from a point in time when the ultrasound probe is guided to be moved to an upper side of a back of a knee of the subject is within a predetermined range, and guide the user to move the ultrasound probe to the back of the knee of the subject in a case where the determination is made that the movement range of the ultrasound probe is beyond the predetermined movement range.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793     

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793